Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner agrees with the applicant’s remarks regarding the drawing objections.  Furthermore, the applicant has amended the specification on 1/27/2022 to reflect that only Figure 10B is “Prior Art”.

	Claims 1-19 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a back plate for routing a pair of shoulder straps comprising a body having a core and a pair of branches extending from the core in opposite directions, a pair of lower guide slots that extend through the core and each of the lower guide slots having a first and second lower guide slot side that are contiguous with one another and the second lower guide slot side is arranged at an angle relative to the first lower guide slot side and a pair of upper guide slots extending through the pair of branches and each of the upper guide slots having a first upper guide slot side and a second upper guide slit side contiguous with the first upper guide slot side and arranged at an angle to the first upper guide slot side and each of the first and second upper guide slot sides are arranged at an acute angle relative to each other with the first pair of the upper guide slots and the first pair of lower guide slots enable webbing material  to extend therethrough and the second pair of upper and lower guide slots enable webbing material to extend therethrough is seen as an unobvious improvement over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634